Title: From George Washington to John Hancock, 7 October 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Heights of Harlem Octor the 7th 1776

I do myself the honor of transmitting to you, a Copy of a Letter from the Compte D’Emery, Govr Genl of the French part of St Domingo, which I received Yesterday, and also my Answer, which I have enclosed and left open for the consideration of Congress, wishing that it may be sealed, if they approve of the Seiur De Chambeau’s releasment, and which I think may be attended with many valuable consequences. If Congress concur in sentiment with me, they will be pleased to give direction for his passage by the first Opportunity to the French Islands; if they do not, I shall be obliged by your returning my Letter.
I have also the pleasure of inclosing a Copy of a Letter from Monsr P. Pennet which came to hand last night and which contains intelligence of an agreable and interesting nature, for which I beg leave to refer you to the Copy.
The polite manner in which Monsr Pennet has requested to be One of my Aid de Camps, demands my acknowledgements. As the Appointment will not be attended with any expence and will shew a proper regard for his complaisance and the Attachment he is pleased to express for the service of the American States, I shall take the liberty of complying with his requisition and transmit him a Brevet Commission, provided the same shall

agreable to Congress. their sentiments upon the subject you will be kind enough to favor me with, by the first Opportunity.
The Enclosed Letter for the Seignr De Chambeau you will please to forward to him if he is to be enlarged after closing It.
Before I conclude I must take the liberty to observe that I am under no small difficulties on account of the French Gentlemen that are here in consequence of the Commissions they have received, having no means to employ them or to afford them an Opportunity of rendering that service, they themselves wish to give, or which perhaps is expected by the public. Their want of our language is an objection to their being joined to any of the Regiments here at this time, were there vacancies, and not other Obstacles. These considerations induce me to wish, that Congr⟨ess⟩ will adopt and point out some particular ⟨m⟩ode to be observed respecting them—What it should be, they will be best able to determine—But to me it appears, that their being here now, can be attended with no valuable consequences, and that as the power of appointing Officers for the New Army is vested in the Conventions &c. of the Several States, it will be necessary for Congress to direct them to be provided for in the Regiments to be raised according to the Ranks they would wish ’em to bear, or I am convinced, they will never be taken in, let their merit be what it may, or to form them into a distinct Corps, which may be encreased in time. they seem to be Genteel, sensible Men, and I have no doubt of their making good Officers as soon as they can learn as much of our language as to make themselves well understood, but unless Congress interfere with their particular directions to the States, they will never be incorporated in any of the Regiments to be raised and without they are, they will be entirely at a loss and in the most irksome situation for some thing to do as they now are. I have the Honor to be Sir your Most H. Servt

Go: Washington

